EDWARD S. SMITH, Senior Circuit Judge:
Alan’s Coal Sales (Alan’s) ceased operations and defaulted on its payments to the United Mine Workers Pension Fund. After Alan’s failed to take steps under the Mul-tiemployer Pension Plan Amendments Act of 1980 (MPPAA)1 to obtain arbitration, the pension fund trustees brought an action for enforcement under 29 U.S.C. § 1451 in the United States District Court for the Northern District of Alabama. The court struck the defendants’ timely jury demand and proceeded to find the entities under common control with Alan’s jointly and severally liable for Alan’s withdrawal liability. Appellant Janice Simmons first argues that the district court’s decision to strike the jury demand on authority of the mandatory arbitration provisions of the MPPAA violated her Seventh Amendment rights. Appellant next asserts that the district court improperly held her to be a partner in a cattle farm operation which was a member of a controlled group with the signatory employer Alan’s. We agree with the district court’s disposition of the jury trial issue and hold that its findings on the partnership question are amply supported by the evidence. The judgment is affirmed.

Statutory Framework

The MPPAA was enacted in 1980 as an amendment to the then existing Employee Retirement Income Security Act of 1974 (ERISA),2 which Congress enacted to regulate employee benefit plans. Under ERISA, the Pension Benefit Guaranty Cor*1463poration (PBGC), a government corporation, protects covered employees by insuring their benefits against fund insolvency or premature termination. The PBGC’s program receives no general revenue proceeds and is financed exclusively by premiums collected from pension funds.3
The original version of ERISA had imposed no withdrawal liability on a contributor to a multiemployer plan except when the entire plan terminated within five years of the employer’s withdrawal, and even then the employer’s liability was limited to 30% of the employer’s net worth.4 The PBGC reported to Congress that the premiums paid to it were insufficient to cover its expected future liabilities; ERISA’s contingent liability provisions gave employers an incentive to withdraw from financially weak multiemployer plans to avoid liability if the plan terminated in the future.5 In response to this threat to the continued viability of the PBGC Congress enacted the MPPAA in 1980.6 The MPPAA sought to discourage voluntary withdrawals from multiemployer plans by imposing a mandatory liability on all withdrawing employers. The basic concept of the provision is that each employer, in addition to the contributions to the plan pursuant to collective bargaining agreements, owes a share of the unfunded vested liability of the plan to its beneficiaries.7 The withdrawing employer must pay its share even if the plan does not terminate.
At the heart of the MPPAA’s regime are provisions for informal, expeditious resolution of withdrawal liability disputes.8 A withdrawal occurs when an employer ceases to have an obligation to contribute under a plan or ceases all operations covered under the plan.9 Upon withdrawal the trustees of the multiemployer fund must promptly determine the amount of liability pursuant to a statutory formula,10 formulate a payment schedule, and notify the employer of the resulting assessment and schedule.11 Within 90 days of the notification the employer may request that the sponsor review its determination.12 If either party is dissatisfied with the outcome of the review, the MPPAA mandates arbitration proceedings.13 After arbitration, or if no arbitration proceeding has been initiated, either party may bring an action in federal district court “to enforce, vacate, or modify the arbitrator’s award.” 14 The employer is required to make interim payments to the fund until the dispute is resolved by the arbitrator or through judicial review.15 Any failure to make such payments as outlined in the Act results in default; in the event of a default the plan sponsor may require immediate payment of the outstanding amount of an employer’s withdrawal liability.16

Background

George Simmons and -members of his family owned interests in several different enterprises which mined coal and serviced the coal mining industry. One of the mining concerns, Ryan’s Coal Company (Ryan’s), was a signatory to the National *1464Bituminous Coal Wage Agreements of 1979, 1981 and 1984. Under the agreements Ryan’s was a participating member in the United Mine Workers of America (UMW) Pension Plans and was obligated to contribute to the plans on behalf of its employees. In March of 1985 Ryan’s ceased covered operations under the plans and thereby became subject to withdrawal liability under the provisions of the MPPAA.
The trustees of the 1950 and 1974 UMW pension funds assessed withdrawal liability against Ryan’s by a notice and demand letter to George Simmons 17 dated September 30, 1985. The letter set forth a payment schedule, notified Simmons of his rights to arbitration, and outlined the consequences of default. The letter also discussed, in a section entitled “Persons Liable”, the potential joint and several liability of all businesses under common control with Ryan’s. Simmons was advised to consult an attorney for advice on the ERISA controlled group rules. Unfortunately, Ryan’s and the other entities allegedly controlled by Simmons failed to request review or initiate arbitration as provided by the MPPAA. Ryan’s also failed to comply with the payment schedule, so the company was technically in “default” as that term is defined in the MPPAA; consequently, under the statute, the entire outstanding withdrawal liability was due and payable at the option of the trustees.
The trustees then filed an action under 29 U.S.C. §§ 1132(a)(3), 1451(a)(1) and 1451(b) of ERISA in U.S. District Court against Alan’s Coal Sales 18 and other Simmons family enterprises for collection of the unpaid withdrawal liability. The trustees sought liability against George Simmons and Alan Simmons on the basis of the alter ego finding affirmed in Combs v. Ryan’s Coal Co.19 and their various interests in the operation of Alan’s. Other corporate defendants, Simmons Equipment Co., Simmons Machinery, and Berry Mountain Mining Co., were alleged to be liable for withdrawal liability as members of a group of trades or businesses under common control of the signatory employer.20 The trustees asserted that the wife of George Simmons, Janice Simmons, was liable for the delinquent withdrawal liability payments based on her partnership interest in a cattle farm jointly owned with her husband. The farm operation was alleged to be an additional member of the group of trades or businesses under common control with the other Simmons family enterprises.
The district court found all the corporate defendants and the cattle farm to be part of a controlled group with the signatory employer Alan’s. A judgment was entered finding all the individual and corporate defendants jointly and severally liable to the 1950 and 1974 pension plans for Alan’s outstanding withdrawal liability obligation. Defendant Janice Simmons takes issue with several of the district court’s legal conclusions with respect to her interests in the cattle farm operation and appeals from the judgment entered against her.

Issues

I. In view of the MPPAA’s mandatory arbitration provisions the district court struck appellant’s timely jury demand in the pre-trial order. Did the court’s action violate appellant’s rights to a jury trial under the Seventh Amendment?
II. As noted above, the district court held that the Simmons cattle farm was a member of the control group with signatory employer Alan’s Coal Sales. Appellant does not take issue with this finding, but *1465instead contends that the court erred in finding her individually liable to the trustees based on her interest in the cattle farm operation.
A. Initially the court found appellant liable to the trustees based on her interest as a partner or joint venturer in the cattle farm operation. Is the court’s determination of the existence of a partnership supported by the evidence?
B. As an alternative ground of liability the court found appellant to be a co-owner of the trade or business which owned the farm land and leased it to the cattle farming operation. Did the court err by finding that appellant’s activities constituted a trade or business under the ERISA controlled group provisions?
I.
The MPPAA requires entities challenging assessments of withdrawal liability to do so in an arbitration proceeding. Although district court review of the arbitration decision is available under the provisions of the Act, a de novo trial with a jury is not. In the present case the defendants (including appellant Janice Simmons) made a timely demand for a trial by jury, but the demand was stricken sua sponte by the district judge in the pre-trial order. According to appellant, the district court’s decision to strike the demand, on authority of the mandatory arbitration provisions of the MPPAA, violated her right to a jury trial under the Seventh Amendment to the United States Constitution.21
Under the MPPAA Congress established a cause of action and then set up a detailed procedure which included the use of a specialized tribunal to perform the fact-finding function. It is well established that the Seventh Amendment applies only to “suits at common law”; therefore, when Congress creates a new cause of action and remedies unknown to the common law, it may vest fact-finding in a tribunal other than a jury, free from the strictures of the Seventh Amendment.22 Since the trustees’ cause of action under the enforcement provisions of the MPPAA never existed at common law, we do not believe that the arbitration provisions of the MPPAA unconstitutionally deprived appellant of her right to a jury trial.23
Appellant relies principally on the Seventh Circuit’s decision Bugher v. Feightner24, in which the trustees of a union pension plan brought an action under the civil enforcement provision of ERISA, 29 U.S.C. § 1132, and the Labor-Management Relations Act, 29 U.S.C. § 185(a), to recover delinquent contributions from an employer. The trustees’ complaint sought monetary damages under the equitable theories of accounting and specific performance. The court construed the action as a mere contractual dispute between private parties and held that the plaintiff trustees had a legal remedy for breach of contract under 29 U.S.C. § 185(a).25 Nowhere does that opinion hold that a jury trial is available under. § 1132 of ERISA.
Since Bugher is not specifically applicable to the case at bar, appellant urges that we adopt its rationale and consider the present action under 29 U.S.C. § 1451 as a private contractual dispute between two parties. If it were so, appellants position on this issue would be much stronger, for under Atlas Roofing Congress may not deny trials by jury in actions at law where “private rights” are litigated.26 However, liability under the MPPAA is not a contrac*1466tually or privately created burden, but it is imposed by law and its benefits eventually inure to all beneficiaries of multiemployer pension plans.27 In other words, more is involved here than a private dispute between a corporation and the pension fund trustees. Ultimately, liability for unfunded vested rights to benefits will fall on the PBGC, a public body representing the public interest in the continued solvency of the pension fund system.28 The provisions of the MPPAA constitute a pervasive scheme for the regulation of multi-employer pension plans; therefore, a cause of action arising under the enforcement provisions of § 1451, seemingly private, is “so closely integrated into a public regulatory scheme” that non-judicial resolution is nonetheless appropriate.29 The statutory right asserted by the trustees here is “closely intertwined” with a valid federal regulatory program. In contrast to appellant’s position, this case involves “public rights”.30 Appellant’s rights to a jury trial under the Seventh Amendment have not been abridged by the mandatory arbitration provisions of the MPPAA.31
II.
The trial in this case was based upon a stipulated record consisting of: (1) the agreed upon facts in the pre-trial order; (2) the deposition of George Simmons, with exhibits; and (3) certain affidavits concerning the administrative history of the case and the amount due the trustees. The affidavits do not refer to Janice Simmons, so the only testimonial evidence before the trial court relating to appellant’s role in the cattle farming operation is the deposition of George Simmons. Throughout her brief appellant seems to imply that this limited record makes the court’s findings of fact in some way suspect. The testimonial evidence concerning appellant’s participation in the cattle farm operation is indeed limited, but this fact standing alone does not entitle a reviewing court to independently review factual disputes. “If the district court’s account of the evidence is plausible in light of the record viewed in its entirety, the court of appeals may not reverse it even though convinced that had it been sitting as the trier of fact, it would have weighed the evidence differently.”32 “When there are two different views of the evidence, the fact-finder’s choice between them cannot be clearly erroneous.” 33 The clearly erroneous standard applies even when the district court’s findings rest on documentary evidence or on inferences from other facts.34
A.
 It is well settled that the MPPAA contemplates recovery of withdrawal liability from partners and partnerships under common control with defaulting signatory employers.35 The question for determination at present is whether appellant was indeed a partner in the cattle farm operation. While we may look to state law for guidance, the question whether a business relationship qualifies as a partnership is ultimately one of federal law.36 “If, upon consideration of all the facts, it is found that the partners joined together in good faith to conduct a business, having agreed that the services or capital to be contributed by each is of such value to the partnership that the contributor should participate *1467in the distribution of the profits, that is sufficient.” 37 The true focus of the inquiry must be on whether the alleged partners really and truly intended to join together in the present conduct of the enterprise.38 Their intention in this respect is a question of fact,39 and may be determined with reference to an express agreement or from the circumstances surrounding the purported partnership arrangement.40
In the present ease the cattle farm was located on land owned 40% by George Simmons and 60% by George and Janice Simmons jointly. George Simmons apparently owned all the equipment and personally supervised the day to day operation of the business. Under this arrangement appellant argued in the district court that she was not in the business of cattle farming, and merely characterized her interest in the operation as no more than a landlord of a portion of the farm land.
While no actual partnership agreement was executed, the court noted several additional facts which shed light on the parties’ intentions. First, the property taxes on the farm land (including appellant’s portion) were paid by the cattle farming operation and the Simmons took the payment as a deduction on Schedule F41 of their 1984 joint federal tax return. Second, the cattle farming operation made the mortgage payments on the farm land; the interest portion of these payments was later deducted as an expense of running the cattle farm. Finally, the court cited the 1984 return as evidence that the Simmons shared in the profits and losses of the cattle farm operation.
After considering the record as a whole, the district court found that the evidence demonstrated “... a nexus between the cattle farm and [appellant’s] ownership of the land that would lead a reasonable person to believe that for [appellant] to own farmland, she was necessarily involved in her husband’s cattle farming business.” The court continued: “Clearly, [appellant’s] pre-litigation perception and intent was that her ownership of farm land made her a partner or joint venturer in the cattle farming operation.” After a careful review of the record, we see nothing to indicate that the district court’s factual conclusions were clearly erroneous and consider the court’s legal conclusion that appellant was a partner in the cattle farming operation amply supported by the evidence.
We note that the conclusion of the district court is additionally supported by George Simmons’ practice of including family members in business operations. For instance, each of Simmons’ sons owned a ten percent interest in Ryan’s. One son, Alan, is the attorney for Simmons Equipment Company. Moreover, appellant, Janice Simmons, is a corporate officer and the sole shareholder of Simmons Equipment Company; another business under common control with Ryan’s.42
We recognize that co.-ownership of property without more does not create a partnership. However, the co-ownership of business property along with the sharing of business profits and losses and George *1468Simmons’ well documented practice of including family members in his business operations, indicate that the co-owners of the cattle farm carried on the requisite “degree of business activity” to be considered partners under federal and state law.43
The dissenting opinion points out that an opposite conclusion might be plausible. However, when there are two different views of the evidence, the decision of the district court who is sitting as the trier of fact cannot be clearly erroneous.44
B.
The district court properly found appellant liable to the trustees based on her partnership interest in the cattle farming operation. Consequently, the district court’s alternative theory of liability need not be considered.

Conclusion

Congress enacted the controlled group provision to “prevent businesses from shirking their ERISA obligations by frac-tionalizing operations into many separate entities”.45 The various entities operated by the Simmons family failed to take the steps required under the MPPAA to obtain arbitration, and as a consequence lost the opportunity to obtain review of the amount due and risked default. Appellant Janice Simmons’ Seventh Amendment rights have not been abridged by the MPPAA’s mandatory arbitration procedures, which form an integral part of a public regulatory scheme enacted to insure the solvency of the PBGC. The authority to initially adjudicate claims derived from such Congressionally created statutory public rights may unquestionably be placed in a non-judicial forum. Appellant apparently hoped that she would not subsequently be deemed liable with Alan’s under a controlled group theory, but the facts betray her attempts to characterize her interests as separate and distinct from those of the cattle farm controlled by Alan’s. The partners in an enterprise are responsible for whatever legal consequences attach to their choice of business organization; therefore, appellant is personally liable for Alan’s withdrawal liability obligation under 29 U.S.C. §§ 1301(b)(1) and 1381. The result we reach here is neither onerous, nor inconsistent with the objectives of ERISA and the MPPAA — maximum protection of pension plan participants.46 The judgment of the district court is AFFIRMED.

. 29 U.S.C. §§ 1381-1453 (1988).


. 29 U.S.C. §§ 1001-1461 (1988).


. 29 U.S.C. § 1302 (1988).


. Republic Indus., Inc. v. Teamsters Joint Council of Va. Pension Fund, 718 F.2d 628, 632 (4th Cir.1983).


. Keith Fulton & Sons, Inc. v. New England Teamsters and Trucking Indus. Pension Fund, 762 F.2d 1124, 1127 (1st Cir.1984).


. Carriers Container Council v. Mobile Steamship Assoc., Inc., 896 F.2d 1330, 1342 (11th Cir.1990).


. Republic Indus., 718 F.2d at 632.


. I.A.M. Natl Pension Fund v. Clinton Engines Corp., 825 F.2d 415, 416 (D.C.Cir.1987).


. 29 U.S.C. § 1383(a) (1988).


. 29 U.S.C. § 1393(c) (1988).


. 29 U.S.C. §§ 1382, 1399(b)(1) (1988).


. 29 U.S.C. § 1399(b)(2)(A) (1988).


. 29 U.S.C. § 1401(a)(1) (1988) reads in pertinent part as follows: "Any dispute between an employer arid the plan sponsor ... shall be resolved through arbitration.” (emphasis added).


. 29 U.S.C. §§ 1401(b)(2), 1451 (1988).


. Carriers Container Council, 896 F.2d at 1345-46; 29 U.S.C. § 1401(d) (1988).


. 29 U.S.C. § 1399(c)(5) (1988).


. George Simmons was president and chief executive officer of Ryan’s. He owned 80% of Ryan’s stock at the time the company ceased covered operations under the pension plan.


. In Combs v. Ryan's Coal Co., Inc., 785 F.2d 970, 974 (11th Cir.), cert. denied, 479 U.S. 853, 107 S.Ct. 187, 93 L.Ed.2d 120 (1986), this court affirmed a district court finding that Alan’s Coal Sales was the successor of Ryan's and that George Simmons was the alter ego thereof.


. 785 F.2d at 974.


. AH members of a group of trades or businesses under common control of the signatory employer are responsible for withdrawal liability assessed by a plan. 29 U.S.C. § 1301(b)(1) (1988); IUE AFL-CIO Pension Fund v. Barker & Williamson, Inc., 788 F.2d 118 (3rd Cir.1986).


. The Seventh Amendment provides: "In suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by jury shall be preserved, and no fact tried by a jury, shall be otherwise re-examined in any Court of the United States, than according to the rules of the common law.”


. Granfinanciera, S.A v. Nordberg, 492 U.S. 33, 109 S.Ct. 2782, 2795, 106 L.Ed.2d 26 (1989), citing Atlas Roofing v. Occupational Safety and Health Review Comm'n, 430 U.S. 442, 455-58, 97 S.Ct. 1261, 1269-71, 51 L.Ed.2d 464 (1977).


. Keith Fulton, 762 F.2d at 1132; Textile Workers Pension Fund v. Standard Dye & Finishing Co., 725 F.2d 843, 855 (2nd Cir.1984); Peick v. Pension Benefit Guar. Corp., 724 F.2d 1247, 1277 (7th Cir.1983); Republic Indus., 718 F.2d at 642.


. 722 F.2d 1356 (7th Cir.1983).


. 722 F.2d at 1360.


. Granfinanciera, 109 S.Ct. at 2795, citing Atlas Roofing, 430 U.S. at 458, 97 S.Ct. at 1270.


. Peick, 724 F.2d at 1277.


. Republic Indus., 718 F.2d at 642.


. See Granjinanciera, 109 S.Ct. at 2797.


. Granjinanciera, 109 S.Ct. at 2797. See also Keith Fulton, 762 F.2d at 1133; Peick, 724 F.2d at 1277.


. As noted in Keith Fulton, 762 F.2d at 1132, we do not hold here that the enforcement of withdrawal liability under the MPPAA is a legal claim. Trust administration proceedings have traditionally been considered equitable in nature.


. Anderson v. Bessemer City, 470 U.S. 564, 573-74, 105 S.Ct. 1504, 1511-12, 84 L.Ed.2d 518 (1985).


. Id. at 574, 105 S.Ct. at 1512.


. Id.


. See Teamsters Pension Trust Fund v. H.F. Johnson, 830 F.2d 1009, 1015 (9th Cir.1987); 29 U.S.C. § 1301(b)(1).


. Johnson, 830 F.2d at 1014.


. Commissioner v. Culbertson, 337 U.S. 733, 744-45, 69 S.Ct. 1210, 1215-16, 93 L.Ed. 1659 (1949). Since the farm was located in St. Clair County, Alabama, the law of Alabama is also instructive: "[T]he surrounding circumstances as well as any express agreement between the parties may evidence the intention of the parties to establish ... a partnership relationship.” McCrary v. Butler, 540 So.2d 736, 739 (Ala.1989). Relevant indicia of a partnership include: intent and agreement to be partners, sharing the profits and losses, and sharing management and community of interest. Adderhold v. Adderhold, 426 So.2d 457, 460 (Ala.Civ.App.1983); Ala.Code § 10-8-20 (1975).


. Commissioner v. Culbertson, 337 U.S. at 742, 69 S.Ct. at 1214.


. Id. at 743, 69 S.Ct. at 1215.


. Meehan v. Valentine, 145 U.S. 611, 623, 12 S.Ct. 972, 974, 36 L.Ed. 835 (1891).


. Schedule F sets forth farm income and expenses.


. The deposition testimony of George Simmons indicates that "sometime in 1986” he sold 100% of the stock in Simmons Equipment Co. to Janice Simmons. In addition, Janice Simmons is presently employed as the corporate secretary. See also Combs v. Ryan’s Coal Co., 785 F.2d at 973-75.


. Madison Gas & Elec. Co. v. Commissioner, 633 F.2d 512, 514-15 (7th Cir.1980).


. Anderson v. Bessemer City, 470 U.S. at 574, 105 S.Ct. at 1512.


. Teamsters Pension Trust Fund v. Allyn Transport Co., 832 F.2d 502, 507 (9th Cir.1987).


. Barker & Williamson, 788 F.2d at 129.